Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Aaron Gerger (#76,549) on Jan 13, 2021.

The application has been amended as follows: 
Claim 1, line 6, the phrase “information such as” has been deleted;
Claim 1, line 6, the phrase “reminders” has been replaced with --reminder information--; 
Claim 1, line 6, the words “times and events” has been replaced with --time and event information--;
Claim 1, line 6, after the conjunction “or,” the word --information-- has been inserted.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The art made of record fails to disclose or suggest a smart charging system having, among other claimed allowable limitations, a functional base equipped with a system to communicate with an external devices to exchange info including important time, urgent reminders and events or alert when the mobile device is out of area or in silent mode; the system may also configured to analyze charging efficiency, and if the efficiency is above a threshold, a mechanical vibration or audible signal is outputted to suggest to a user a preferred wireless location is found.
The double patent rejection is no longer applicable to these amended claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.



/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087